Citation Nr: 0914641	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  01-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board that had 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs disagreed with the Court's 
decision in Haas and appealed that decision to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those based on herbicide exposure in which the 
only evidence of exposure is receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  In 
this case, the Veteran has claimed that in addition to being 
the result of herbicide exposure, his diabetes mellitus is 
the result of the processed meats he was served during active 
service and/or of his service-connected PTSD.  Since one of 
the Veteran's theories involves the issue affected by Haas, 
his claim for entitlement to service connection for diabetes 
mellitus was stayed until a final resolution of the Haas 
appeal.  A final decision was reached on appeal in the Haas 
case and so the case has been resumed.


FINDING OF FACT

The Veteran's diabetes mellitus was not present in service or 
for a number of years thereafter, and is not etiologically 
related to service.

CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, 
including as due to exposure to herbicides, are not met.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, including diabetes mellitus, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii). VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) upheld the Board's interpretation that, for purposes 
of applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have 
actually been present at some point on the landmass or the 
inland waters of Vietnam during the Vietnam conflict.  In 
that case, the Veteran stated that while serving aboard the 
U.S.S. Mount Katmai, he often saw large clouds of chemicals 
being dropped by aircraft over the forests, and that these 
clouds would drift out over the water because of prevailing 
offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), and a 
supplemental opinion by the Federal Circuit in October 2008, 
Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), that appellant 
filed a petition for a writ of certiorari to the Supreme 
Court, which the Supreme Court denied on January 21, 2009.  
See Haas v. Peake, 129 S. Ct. 1002 (2009), 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  In sum, at the end of that 
legal process, the basic rule of Haas v. Peake, 525 F.3d 1168 
(Fed. Cir 2008) applies.  That is, for purposes of applying 
the presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), the serviceman must have actually been 
present at some point on the landmass or the inland waters of 
Vietnam during the Vietnam conflict. 

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

History and Analysis

The Veteran contends that he was exposed to herbicides while 
in service and this later led to the development of diabetes 
mellitus.  He also contends that his eating of processed meat 
in service or his service-connected PTSD caused the diabetes 
mellitus.  The Veteran appears to assert that under the 
presumption provided by 38 C.F.R. § 3.309(e), he should be 
afforded presumptive service connection for his diabetes 
mellitus, due to exposure to herbicides.  The Board must take 
a liberal construction of his claim, that in lieu of 
presumptive service connection he is entitled to direct 
service connection for his diabetes, including as due to 
herbicides.  

The Board initially notes that the Veteran's claim is based, 
in part, on the assertion that he was exposed to Agent 
Orange, or some other herbicide, during service. 
Specifically, the Veteran has asserted: that he does not know 
what he was exposed to during a fire aboard the USS 
FORRESTAL, that he could have been exposed to herbicides from 
the air currents coming off of Vietnam while onboard the USS 
FORRESTAL, the USS HANCOCK and the USS CONSTELLATION, and 
that he also might have come into contact with herbicides 
while aboard the USS ENGLISH, as there were barrels stored 
there with unknown substances. 

The Veteran's service personnel records and DD Form 214N show 
that he served in the Navy, with service on the on various 
ships during his service.  He served in the waters off of 
Vietnam on the USS HANCOCK from February 1967 to June 1967, 
the USS FORRESTAL from July 1967 to August 1867 and the USS 
CONSTELLATION from September 1967 to November 1967.  He was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal with One Bronze Star and the Vietnam Campaign 
Medal with Device.  His military occupational specialty was 
communications technician.  


Notwithstanding the above cited medals indicating 
participation in the Vietnam Era, there is no indication in 
the official service personnel records to show the Veteran 
received any award or medal that would indicate he served on 
the landmass of Vietnam or on the inland waters of Vietnam.  
See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

Therefore, although the Veteran carries a diagnosis of type 2 
diabetes mellitus, presumptive service connection due to 
herbicide exposure, based on service in the Republic of 
Vietnam, is not warranted.  There is no evidence that the 
ships the Veteran served on was on "inland waterways of 
Vietnam" nor has the Veteran made such claim, but rather he 
claims the herbicides were blown onto him by air currents and 
that herbicides might have been stored onboard his ships.  
The Board cannot simply assume the Veteran has the requisite 
type of service in the Republic of Vietnam as defined by 38 
C.F.R. § 3.313(a) and § 3.307(a)(6)(iii).  While type 2 
diabetes mellitus is one of the specific diseases listed in 
38 C.F.R. § 3.309(e), the Veteran's service records do not 
show that he served in the Republic of Vietnam.  There is no 
evidence that the Veteran himself ever served on the landmass 
of Vietnam, in fact, the Veteran has stated that he never 
stepped foot on the soil in Vietnam.  Based on the foregoing 
including the law as explained earlier, the Board finds that 
presumptive service connection cannot be granted, as there is 
no evidence that the Veteran was ever in Vietnam, as required 
by statute and regulation.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).

Having determined that the Veteran is not entitled to 
presumptive exposure to herbicides and therefore presumptive 
service connection for diabetes mellitus, the Board turns to 
evaluate whether the Veteran is entitled to service 
connection on a direct basis.  See Combee v. Brown, supra.

Service treatment records are negative for any complaint, 
treatment, or diagnosis of diabetes mellitus, type 2.  

Post service private medical records from Wadley Regional 
Medical Center from 1996to 1999 refer to a history of non-
insulin dependent diabetes mellitus since 1978 and indicate 
that the Veteran was often non-compliant.  The Veteran was 
reported to be taking oral hypoglycemic medication but did 
not have any dietary restrictions.  The records also show 
that the Veteran had been recommended to be placed on insulin 
in the past, but he had deferred doing so.  Records show the 
Veteran suffered a heart attack in 1996 and underwent a 
coronary artery bypass operation during this time.  

VA treatment records from 2000 to March 2007 show continued 
treatment for diabetes mellitus, including current treatment 
of the condition with insulin.  There are no records that 
discuss a potential link between the Veteran's diabetes and 
any aspect of his military service, however.  

Records received from the Social Security Administration 
(SSA) in March 2003 show that the Veteran has been judged 
disabled since June 1997.  The July 1998 determination 
indicated a primary diagnosis of coronary artery disease and 
a secondary diagnosis of diabetes mellitus.  The records 
associated with the Veteran's SSA disability claim show 
diagnoses and treatment for diabetes mellitus, but do not 
discuss a potential link between the Veteran's diabetes and 
any aspect of his military service.  

Private treatment records from Dr. D.O. in 2004 show the 
Veteran suffered from carotid stenosis and underwent a right 
carotid endarterectomy.  

The Veteran does not appear to contend that he developed 
diabetes mellitus, type II, during service or that it 
manifested to a compensable level within the first year after 
service; and the evidence does not show this.  Rather, one of 
the Veteran's contentions is that he is entitled to a 
presumption of service connection for his diabetes mellitus 
due to his exposure to Agent Orange during his military 
service in Vietnam.  He has submitted statements that while 
he did not step foot on Vietnam soil; he served aboard ships 
near Vietnam where air currents could have blown herbicides 
onto him.  He also indicated that there were barrels of 
liquid stored aboard the USS ENGLISH and he does not know 
what he was exposed to during a fire on the USS FORRESTAL.  
He does not claim that the ships he served on traveled on the 
inland waters of Vietnam.  

In this case the Veteran has current diabetes mellitus.  The 
question that must be answered is whether or not the diabetes 
mellitus the Veteran has was caused by or related to his 
military service.  Diabetes mellitus is one of the conditions 
presumptively service connected under 38 C.F.R. § 3.309(e), 
however, there is no presumption of herbicide exposure in 
this case.  Therefore the Veteran is not entitled to service 
connection for diabetes mellitus on a presumptive basis.  
There is also no evidence of record that shows the Veteran 
was exposed to herbicides while onboard ships at sea, aside 
from claims of barrels onboard loaded with unknown liquids.  
The Veteran has also claimed that in addition to being the 
result of herbicide exposure, his diabetes mellitus was 
caused by the processed meats he was served during active 
service (hot dogs, bacon, bologna, etc.) and/or his service-
connected PTSD.  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

There are no active duty service treatment records 
documenting any complaints or treatment in service regarding 
diabetes mellitus.  Additionally, there are no medical 
records indicating complaints or treatment for diabetes 
mellitus within the first year after discharge from active 
duty service.  The earliest post-service reference to a 
diagnosis of diabetes mellitus is in a private 1996 medical 
record, which traced the Veteran's first diabetes mellitus 
diagnosis to 1978.  This is more than 10 years after 
discharge from active service.  Although the Veteran has 
contended that he is certain he had the condition prior to 
1978, there is no medical evidence or lay evidence of record 
to substantiate the contention, such as a prior diagnosis or 
any indication of suffering from diabetic symptoms.  The 
length of time between the Veteran's discharge from service 
and his diagnosis of diabetes mellitus is probative evidence 
against the appellant's claim.  

There is no medical evidence showing any link between the 
Veteran's consumption of processed meat in service and the 
development of diabetes mellitus; there is also no medical 
evidence showing any link between his service-connected PTSD 
and diabetes mellitus.  The Veteran was service connected for 
PTSD in 1999, more than 20 years after his diagnosis of 
diabetes mellitus and there is no medical opinion showing a 
link between the two.  In October 2002 the Veteran submitted 
a letter that contains an a transcribed excerpt of an article 
from Back to Health magazine that described how eating 
processed meats may be increasing individuals' risk of 
contracting diabetes mellitus, type 2.  The fact that the 
magazine information discusses the relationship between 
processed meats and diabetes mellitus does not provide a 
medical nexus between this Veteran's service and diabetes 
mellitus, however.  See Libertine v. Brown, 9 Vet. App. 521, 
522-523 (1996).  

While the Veteran has stated the belief that his diabetes 
mellitus was caused by his exposure to herbicides or is 
otherwise related to his military service, either through 
consumption of processed meats or from his service-connected 
PTSD, as a layperson he is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

In summary, there is no indication of an injury suffered in 
service related to the diabetes mellitus or diagnosis of the 
condition in service, no continuity of symptomatology 
directly related to diabetes mellitus since discharge from 
service and no medical nexus opinion between the Veteran's 
diabetes mellitus and any aspect of his military service, to 
include as secondary to his service-connected PTSD.  For the 
Board to conclude that the Veteran's diabetes mellitus is 
related to the Veteran's military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

Therefore, the evidence of record does not support the claim 
for service connection for diabetes, including as due to 
exposure to herbicides.  Since the most probative evidence 
and the greater weight of the evidence indicate that the 
Veteran's diabetes mellitus was not as a result of his 
military service, to include as due to exposure to 
herbicides, the preponderance of the evidence is against the 
claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for diabetes mellitus must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection by a 
letter in July 2001, before the adverse rating decision that 
is the subject of this appeal.  The Veteran was also provided 
more extensive notice regarding the evidence needed to show 
service-connection for diabetes mellitus in a February 2005 
letter.  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  The Board acknowledges that the 
Veteran was not provided notice via letter of the appropriate 
disability rating and effective date of any grant of service 
connection.  The Veteran was given the notice required by 
Dingess as it relates to other claims for service connection 
in a January 2007 letter, however and so had notice as it 
applied to service connection claims.  There is no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision despite VA's failure to provide the specific notice 
for service connection for diabetes mellitus required by 
Dingess, as his claim for service connection is being denied.  
See Dingess, supra.  Issues concerning the degree of 
disability or the effective date of the award do not arise 
here.  Despite any deficient notice provided to the appellant 
on these two elements, the Board finds no prejudice to the 
appellant in the processing of a final decision.  See 
Bernard, supra.  The Board concludes that VA has met its duty 
to notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records.  The 
record also contains all available VA treatment records and 
private treatment records the Veteran authorized VA to 
obtain.  The Veteran also submitted private treatment 
records.  VA obtained the Veteran's SSA disability records.  
The Veteran has submitted magazine articles.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the medical evidence shows that the Veteran's 
diabetes mellitus did not manifest themselves in service and 
were first shown a decade after active military service, 
there is no presumption of herbicide exposure that would 
trigger a presumption of service connection, there is no 
indication of any link to the Veteran's service-connected 
PTSD and there is no competent evidence that suggests it is 
related to any established event, injury, or disease in 
service, including consumption of processed meats.  The 
Board, therefore, concludes that the elements of 38 C.F.R. § 
3.159(c)(4) are not met and examination is not required in 
this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


